Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are pending. Claims 1-21 have been examined. Claims 1-21 have been rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 11-15, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (OptSim Circuit, Synopsys Oct. 2017).

As per claim 1, Patel teaches a method of simulating optical signals transmitted via an optical connection, the method comprising:
receiving a circuit model to represent the optical connection, wherein the circuit model includes a single bus line (p. 2 ¶ 1 – p. 3 ¶ 1; Patel in these paragraphs teaches circuit model of photonic circuit comprising optical connections between devices, each of these optical connections are represented with a single line, see Figure 3, so it is interpreted as the circuit model includes a single bus line; the claim recites “a single bus line” without offering more details on it, so this broad interpretation by the Examiner is reasonable); and
simulating the circuit model with bidirectional signals on the single bus line, the bidirectional signals representing the optical signals via the optical connection (p. 2 ¶ 1-2; Patel teaches performing simulation of a circuit model as discussed in the first limitation).

As per claim 4, Patel teaches the method of claim 1, wherein the bidirectional signals are transmitted on the single bus line to represent transmission of bidirectional optical signals over buses connecting optical ports (p. 3 ¶ 3, last paragraph; Patel teaches supporting bidirectional signal propagation for simulation; this teaching reads onto the bidirectional signals are transmitted on the single bus line to represent transmission as recited in this claim).

As per claim 5, Patel teaches the method of claim 4, wherein the circuit comprises at least one photonic or pure optical element and at least one other type of element (Figure 3; Patel teaches modeling a travelling-wave Mach-Zehnder comprising models of electrical components, corresponding to at least one other type of element, and photonic components, corresponding to photonic element).

As per claim 6, Patel teaches the method of claim 5, wherein the at least one other type of element comprises an electrical (Figure 3; Patel teaches modeling a travelling-wave Mach-Zehnder comprising models of electrical components), 

As per claim 7, Patel teaches the method of claim 1, further comprising:
creating the bidirectional signals with port types configured as one direction or another direction during a simulation preparation phase, at runtime (p. 3 ¶ 3; Patel teaches supporting signal propagation with reflections arbitrary delays and phase shift; this teaching inherently means that bidirectional signals with ports on devices are modeled with direction in order to perform simulation traveling direction of a signal from the source and the opposite direction of the original signal due to reflection and that phases of bidirectional signals are modeled in order to perform simulation for phase shift; without a direction and a phase components of a bidirectional signal, reflection and phase shift cannot be simulated) or during an initialization.

As per claim 8, Patel teaches a non-transitory computer readable medium comprising computer executable instructions which, when executed by one or more processors, cause the processors to perform operations for simulating optical signals transmitted via an optical connection (p. 2 ¶ 2; Patel teaches OptSim simulator to model and simulate circuit models; this teaching of a software tool inherently requires a computer comprising a non-transitory computer readable medium comprising computer executable instructions as recited), the operations comprising instructions for (the below limitations have already been discussed in claim 1. They are, hence, rejected for the same reasons):
receiving a circuit model to represent the optical connection, wherein the circuit model includes a single bus line; and
simulating the circuit model with bidirectional signals on the single bus line, the bidirectional signals representing the optical signals via the optical connection.

As per claim 11, these limitations have already been discussed in claim 4. They are, hence, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 5. They are, hence, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 6. They are, hence, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 7. They are, hence, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 8. They are, hence, rejected for the same reasons.

As per claim 18, these limitations have already been discussed in claim 4. They are, hence, rejected for the same reasons.

As per claim 19, these limitations have already been discussed in claim 5. They are, hence, rejected for the same reasons.

As per claim 20, these limitations have already been discussed in claim 6. They are, hence, rejected for the same reasons.

As per claim 21, these limitations have already been discussed in claim 7. They are, hence, rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claims 1, 8, and 15 above, and further in view of Morikawa (Signal Representation, George Mason University, May 2015).

As per claim 2, Patel teaches the method of claim 1, Patel further wherein the bidirectional signals are represented as flow signals (p. 3 ¶ 3; Patel teaches supporting signal propagation with reflections; this teaching inherently means that bidirectional signals with ports on devices are modeled with direction in order to perform simulation traveling direction of a signal from the source and the opposite direction of the original signal due to reflection; flow is interpreted as traveling direction of a signal, in light of the instant application’s specification ¶ 0040).
Patel does not teach:
the bidirectional signals are represented as potential.
However, Morikawa teaches:
a bidirectional signals are represented as potential (p. 1 ¶ 1; Morikawa teaches representing a wave signal depending on parameter A, which is amplitude and which is interpreted as potential).
Patel and Morikawa are analogous art because They are in the same field of electrical engineering’s modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patel and Morikawa. One of ordinary skill in the art would have been motivated to make such a combination because Morikawa’s would have helped model wave signals to conventional representation to Maxwell’s electromagnetic wave equations for simulation (Patel p. 2 ¶ 1).
	
As per claim 9, these limitations have already been discussed in claim 2. They are, hence, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 2. They are, hence, rejected for the same reasons.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claims 1, 8, and 15 above, and further in view of Zhang et al. (Compact Modeling for Silicon Photonic Heterogeneously Integrated Circuits, Journal of Lightwave Technology, Vol. 35, No. 15, July 2017).

As per claim 3, Patel teaches the method of claim 1, 
Patel does not teach:
wherein the circuit model is represented in a modeling language.
However, Zhang teaches:
the circuit model is represented in a modeling language (p. 2974 left col. ¶ 2, last paragraph, right col. ¶ 1; Zhang teaches modeling photonic circuit using Verilog A, which is a modeling language, for interfacing with OptSim tool for simulation).
Patel and Zhang are analogous art because they are in the same field of photonic circuit design and modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patel and Zhang. One of ordinary skill in the art would have been motivated to make such a combination because Zhang’s would have allowed use of standard hardware description language suitable for SPICE compatible simulators as well as in commercial photonic circuit simulators to co-optimize photonic devices with electronic circuits seamlessly (Zhang p. 2979 right col. ¶ 1).

As per claim 10, these limitations have already been discussed in claim 3. They are, hence, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 3. They are, hence, rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/CUONG V LUU/Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148